Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Applicant amended claims 1 and 8.  The Applicant canceled claims 2, 3, 5, and 6. Applicant’s arguments, see Remarks, filed 12/30/2020, with respect to amended independent claim 1 have been fully considered and are persuasive.  The rejections of claims 1, 4, and 7-13 has been withdrawn. 
Allowable Subject Matter
Claims 1, 4, 7-13 and 18-19 are allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
The prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.  Added primarily for emphasis, the claim recitation “a second substrate comprising the high temperature dielectric material; and a second array of the conductive resonators arranged on the second substrate; wherein the first substrate and the second substrate are arranged substantially parallel to each other, and wherein the first substrate and the second substrate are arranged so that the conductive resonators of the first array and the conductive resonators of the second array are substantially aligned in the Z direction, and wherein the metamaterial is thermally stable at a temperature of about 1,000 °C to about 1,800 °C” is not found in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA J LINDGREN BALTZELL whose telephone number is (571)272-5918.  The examiner can normally be reached on 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi may be reached at 5712722105.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.





/Andrea Lindgren Baltzell/
Primary Examiner, Art Unit 2845